department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc dom it a frev-109711-99 offic e of c h ief c o u n sel number release date memorandum for e ex1539 midwest district omaha attn from deputy associate chief_counsel income_tax accounting subject uilc this memorandum is in response to your request for technical_advice dated date as was discussed in a telephone conversation on date with a member of this office revproc_99_2 1999_1_irb_73 contemplates that technical_advice may be issued on questions under the jurisdiction of the examination_division or the appeals_office that arise during the examination of a taxpayer’s return consideration of a claim_for_refund or the appeals process see sec_2 of the revenue_procedure we cannot issue technical_advice in this matter because the question did not arise during a proceeding as set forth in sec_2 ie the request involves taxpayer’s future taxable years and the taxpayer is not under examination or in appeals however the taxpayer may submit a request for a private_letter_ruling under revproc_99_1 1999_1_irb_6 the schedule of user fees is set forth in appendix a of the revenue_procedure although we cannot provide you with technical_advice concerning taxpayer’s information reporting obligations we are pleased to provide you with the following general information sec_6041 of the internal_revenue_code provides in part that all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary_of_the_treasury setting forth the amount of those gains profits and income and the name and address of the recipient of such payment sec_6041a states that if any service-recipient engaged in a trade_or_business pays in the course of such trade_or_business during any calender year remuneration to any person for services performed by such person and the aggregate of such remuneration paid to such person during such calender year is dollar_figure or more then the service_recipient shall make a return setting forth the aggregate amount of such payments and the name and address of the recipient of such payments the term service-recipient means the person for whom the service is performed sec_1_6041-3 of the income_tax regulations excepts freight payments from information reporting sec_6041a was added to the law by sec_312 of the tax equity and fiscal responsibility act of 1982_2_cb_561 the conference_report states that until new regulations are issued under sec_6041a the existing regulatory exceptions under sec_6041 will continue to apply h_r conf_rep no 97th cong 2d sess 1982_2_cb_646 because no new applicable regulatory exception has been issued under sec_6041a the exception contained in sec_1_6041-3 applies to information reporting under sec_6041a the exception for freight has been in existence since we have consistently interpreted the term freight using its plain meaning ie as a method or service for transporting goods or the cost of such transportation this interpretation results in a general exception from reporting of payments for truck rail ship and air freight services if a trucking company has reached its hauling capacity and contracts with another trucking company to haul excess livestock or goods and an employer-employee relationship has not been created it appears that the payment is for the cost of transporting goods or freight additionally we should note that payments to incorporated trucking companies are excepted from reporting by sec_1_6041-3 we hope that this information is helpful to you if you have additional questions please call my office at
